Case 20-01022
     19-12337 Doc 3-11
                  122-11
                       Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           9B.Emails
                                                                               EmailsPage
                                                                                      Page1
                                         1ofof22
Case 20-01022
     19-12337 Doc 3-11
                  122-11
                       Filed
                          Filed
                             04/13/20
                                04/01/20
                                      Entered
                                         Entered 04/13/20
                                                   04/01/20
                                                          14:49:12
                                                            15:07:33
                                                                   Exhibit
                                                                     Exhibit
                                                                           9B.Emails
                                                                               EmailsPage
                                                                                      Page2
                                         2ofof22
